 



Exhibit 10.67
AMENDMENT TO
NATIONAL CITY CORPORATION LONG-TERM
CASH AND EQUITY INCENTIVE PLAN
Effective April 6, 2004
          Effective October 23, 2006, the following section in the
above-referenced plan shall hereby be amended to read as follows:

2.1   DEFINITIONS.   (hh)   “Market Value per Share” means, at any date, the
closing price, per share, of a share of Common Stock, on the New York Stock
Exchange on the trading day of such date as reported by the Wall Street Journal
(Midwest Edition) or, if the Common Stock shall be primarily traded in another
market, as determined in a manner specified by the Board using quotations in
such other market.

          Effective on and after October 23, 2006, the following section in the
above-referenced plan shall hereby be amended to read as follows and shall be
applicable to all grants under such plan except stock options outstanding as of
the date of this amendment:

3.5   ADJUSTMENTS. In event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination of shares,
recapitalization or other change in capital structure of the Corporation,
merger, consolidation, spinoff, reorganization, partial or complete liquidation,
issuance of rights or warrants to purchase securities, or any other corporate
transaction or event having an effect similar to any of the foregoing
(“Recapitalization”), the Board shall make a proportionate adjustment in the
aggregate number of shares of Common Stock available for issuance under the Plan
and in the number of shares of Common Stock subject to outstanding Awards
granted under the Plan in the aggregate or to any Participant and in the number
of shares of Common Stock specified in Sections 3.3, 3.4, 5.3, 6.2, 7.4, 8.2,
9.1 and 10.2 hereof, all as shall be determined to be equitable by the Board,
acting in its sole discretion, exercised in good faith, to prevent dilution or
enlargement of rights, and, if necessary, the Board may make a proportionate
substitution or adjustment in the kind of securities available for issuance
under the Plan, provided that the number of shares of Common Stock subject to
any Award shall always be a whole number. The Board shall also make or provide
for such adjustments in the prices per share of Common Stock applicable under
Option Rights and Appreciation Rights as the Board in its sole discretion,
exercised in good faith, shall determine is equitably required to prevent
dilution or enlargement of the rights of Optionees that otherwise would result
as a result of a Recapitalization.

 